Name: 2013/416/EU: Commission Implementing Decision of 31Ã July 2013 amending Annex II to Decision 93/195/EEC as regards the model of the health certificate for the re-entry into the European Union of registered horses for racing, competition and cultural events after temporary export for a period of less than 30 days (notified under document C(2013) 4850) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  culture and religion;  social affairs;  trade;  tariff policy;  means of agricultural production
 Date Published: 2013-08-02

 2.8.2013 EN Official Journal of the European Union L 206/9 COMMISSION IMPLEMENTING DECISION of 31 July 2013 amending Annex II to Decision 93/195/EEC as regards the model of the health certificate for the re-entry into the European Union of registered horses for racing, competition and cultural events after temporary export for a period of less than 30 days (notified under document C(2013) 4850) (Text with EEA relevance) (2013/416/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (1), and in particular Article 19(b) thereof, Whereas: (1) Commission Decision 93/195/EEC of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (2) establishes several models of health certificates for the re-entry into the Union of registered horses temporarily exported to third countries for taking part in racing, competitions and cultural events. (2) The model of health certificate for re-entry into the European Union of registered horses for racing, competition and cultural events after temporary export for a period of less than 30 days is set out in Annex II to that Decision. (3) Commission Decision 2007/240/EC (3) laying down new veterinary certificates for importing live animals, semen, embryos, ova and products of animal origin into the Community pursuant to, inter alia, Decision 93/195/EEC establishes a standardised model of the health certificate. (4) It is necessary to adapt the model of health certificate in Annex II to Decision 93/195/EEC to the model provided for in Decision 2007/240/EC. (5) In addition, Annex II to Decision 93/195/EEC, as amended by Commission Decision 2010/266/EU of 30 April 2010 amending Decisions 92/260/EEC, 93/195/EEC, 93/197/EEC and 2004/211/EC as regards the importation of registered horses from certain parts of China and adapting certain third country denominations (4) requires certain corrections for legal clarity. (6) Decision 93/195/EEC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 93/195/EEC is replaced by the text in the Annex to this Decision. Article 2 For a transitional period until 1 October 2013, Member States shall continue to authorise the re-entry into the Union of registered horses for racing, competition and cultural events after temporary export to third countries for a period of not more than 30 days accompanied by a veterinary certificate issued not later than 21 September 2013 in accordance with the model set out in Annex II to Decision 93/195/EEC in its version prior to the amendments introduced by this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 31 July 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 192, 23.7.2010, p. 1. (2) OJ L 86, 6.4.1993, p. 1. (3) OJ L 104, 21.4.2007, p. 37. (4) OJ L 117, 11.5.2010, p. 85. ANNEX ANNEX II HEALTH CERTIFICATE for the re-entry into the European Union of registered horses for racing, competition and cultural events after temporary export for a period of not more than 30 days